Ostrander, J.
This action is replevin for a cow and calf owned by plaintiff and held by defendant, who claimed they were estrays. The case was tried without a jury. No findings of fact or of law were requested, or were made. *462The court, at the conclusion of the trial, stated his views generally, and these remarks are in the record. No exceptions were taken to any of the conclusions announced. The errors assigned are based upon rulings made in admitting and rejecting evidence, and upon the opinion of the court and the entry of judgment. As to the first, wg have examined them, and are not convinced that any error was committed. As to the others, the case is ruled by McDonell v. Union Trust Co., 139 Mich. 386, and cases therein cited.
The judgment below must be affirmed.
Moore, C. J., and Grant, Blair, and Montgomery, JJ., concurred.